UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-4052



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH DOMINICK URATO, a/k/a Joey Urato,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Solomon Blatt, Jr., Senior District
Judge. (CR-98-150)


Submitted:   July 27, 2000                 Decided:   August 28, 2000


Before WILKINS, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Bruce Howe Hendricks, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Joseph Dominick Urato pled guilty pursuant to a plea agreement

to:   Count 1, a January 16, 1998, armed bank robbery; Count 3, a

December 17, 1997, armed bank robbery; and Count 4, using and

carrying a firearm during a crime of violence in the December 17

robbery.   Urato was sentenced to seventy-eight months of impris-

onment as to Counts 1 and 3; he received sixty months on Count 4,

to run consecutively to the seventy-eight months for a total of 138

months of imprisonment.

      Urato’s counsel has filed a brief pursuant to Anders v. Cali-

fornia, 386 U.S. 738 (1967), challenging the validity of Urato’s

guilty plea and the application of a five-level increase under the

U.S. Sentencing Guidelines Manual (“USSG”) § 2B3.1(b)(2) (1998),

but asserting that there are no meritorious issues for appeal.

Although advised of his right to do so and granted an extension of

time, Urato has not filed a pro se supplemental brief.

      We have examined the entire record in this case in accordance

with the requirements of Anders, and find no meritorious issues for

appeal. We therefore affirm Urato’s convictions and sentence. The

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for fur-

ther review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel may again move in this court for leave to withdraw from


                                 2
representation.   Counsel’s motion must state that a copy thereof

was served on the client.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 3